UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-12697 BPZ RESOURCES,INC. (Exact Name of Registrant as Specified in Its Charter) Texas 33-0502730 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Office) Registrant’s Telephone Number,Including Area Code: (281) 556-6200 N/A (Former Name, Former Address and Former Fiscal Year,If Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer ☐ Accelerated filer☒ Non-accelerated filer ☐ Smaller reporting company☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of July 31, 2013, there were 117,820,355 shares of common stock, no par value, outstanding. TABLE OF CONTENTS PARTI Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 48 PARTII Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 6. Exhibits 49 SIGNATURES 2 PARTI Item 1. Financial Statements BPZ Resources,Inc. and Subsidiaries Consolidated Balance Sheets (In thousands) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 103,832 $ 83,540 Short-term investments 1,000 - Accounts receivable 8,621 24,523 Income taxes receivable 1,842 - Value-added tax receivable 14,817 20,569 Inventory 20,069 19,851 Restricted cash 5,010 25,129 Prepaid and other current assets 11,516 5,734 Total current assets 166,707 179,346 Property, equipment and construction in progress, net 228,239 238,557 Restricted cash 4,109 47,670 Other non-current assets 5,201 5,983 Investment in Ecuador property, net 551 632 Deferred tax asset 57,476 55,242 Total assets $ 462,283 $ 527,430 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 40,675 $ 21,978 Accrued liabilities 19,154 34,013 Other liabilities 21,556 21,792 Current income taxes payable - 10,460 Accrued interest payable 4,326 5,234 Derivative financial instruments 358 2,984 Current maturity of long-term debt 17,000 24,046 Total current liabilities 103,069 120,507 Asset retirement obligation 2,822 2,708 Other non-current liabilities 20,755 20,755 Long-term debt, net 180,132 197,160 Total long-term liabilities 203,709 220,623 Commitments and contingencies (Note 19 and 20) Stockholders’ equity: Preferred stock, no par value, 25,000 authorized; none issued and outstanding - - Common stock, no par value, 250,000 authorized; 117,813 and 116,932 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively 561,804 560,175 Accumulated deficit ) ) Total stockholders’ equity 155,505 186,300 Total liabilities and stockholders’ equity $ 462,283 $ 527,430 The accompanying notes are an integral part of these consolidated financial statements. 3 BPZ Resources,Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Net revenue: Oil revenue, net $ 12,776 $ 32,679 $ 26,057 $ 69,154 Other revenue 39 2 70 80 Total net revenue 12,815 32,681 26,127 69,234 Operating and administrative expenses: Lease operating expense 8,102 12,694 14,775 24,062 General and administrative expense 6,451 9,347 11,926 15,547 Geological, geophysical and engineering expense 746 3,520 1,104 28,741 Depreciation, depletion and amortization expense 7,955 11,648 14,859 23,154 Standby costs 2,225 1,409 3,368 2,599 Other expense - 756 - 756 Total operating and administrative expenses 25,479 39,374 46,032 94,859 Operating loss ) Other income (expense): Income (loss) from investment in Ecuador property, net 216 ) 169 ) Interest expense, net ) Loss on extinguishment of debt ) Gain on derivatives 1,277 8,407 729 2,039 Interest income 38 7 47 10 Other expense ) Total other expense, net ) Loss before income taxes ) Income tax benefit ) Net loss $ ) $ ) $ ) $ ) Basic net loss per share $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 BPZ Resources,Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (In thousands) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 1,603 1,420 Depreciation, depletion and amortization 14,859 23,154 Amortization of investment in Ecuador property 81 94 Deferred income taxes ) ) Loss on extinguishment of debt 3,786 7,318 Amortization of discount and deferred financing fees 5,071 4,896 Unrealized gain on derivatives ) ) Loss on retirement of assets 43 - Changes in operating assets and liabilities: Decrease in accounts receivable 16,239 4,017 Decrease in value-added tax receivable 5,489 1,106 Increase in inventory ) ) Increase in other assets ) ) Increase in income taxes receivable - ) Increase (decrease) in accounts payable 18,696 ) Increase (decrease) in accrued liabilities ) 915 Decrease in income taxes payable ) - Decrease in other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Property and equipment additions ) ) Decrease in restricted cash 63,680 - Purchase of investment securities ) - Net cash provided by (used in) investing activities 57,277 ) Cash flows from financing activities: Borrowings 14,545 141,719 Repayments of borrowings ) ) Deferred and other loan fees ) ) Proceeds from sale of common stock, net 25 47 Net cash provided by (used in) financing activities ) 95,106 Net increase in cash and cash equivalents 20,292 39,200 Cash and cash equivalents at beginning of period 83,540 58,172 Cash and cash equivalents at end of period $ 103,832 $ 97,372 Supplemental cash flow information: Cash paid for: Interest $ 9,404 $ 13,171 Income tax 13,785 653 Non — cash items: Depletion allocated to production inventory 18 797 Depreciation on support equipment capitalized to construction in progress - 5 Reclassification of property and equipment to accounts receivable and accrued liabilities 952 - Gain on capital lease repayment capitalized to property and equipment - 180 The accompanying notes are an integral part of these consolidated financial statements. 5 BPZ Resources,Inc. and Subsidiaries Notes To Consolidated Financial Statements (Unaudited) Note 1 - Basis of Presentation and Significant Accounting Policies Organization BPZ Resources,Inc., (together with its subsidiaries, collectively referred to as the “Company” or “BPZ” unless the context requires otherwise) a Texas corporation, is based in Houston, Texas with offices in Lima, Peru and Quito, Ecuador. The Company is focused on the exploration, development and production of oil and natural gas in Peru, and to a lesser extent, Ecuador. The Company also intends to utilize part of its planned future natural gas production as a supply source for the complementary development of a gas-fired power generation facility which is expected to be wholly- or partially-owned by the Company. The Company maintains a subsidiary, BPZ Exploración& Producción S.R.L. (“BPZ E&P”), registered in Peru through its wholly-owned subsidiary, BPZ Energy,LLC, a Texas limited liability company, and its subsidiary, BPZ Energy International Holdings, L.P., a British Virgin Islands limited partnership. Currently, the Company, through BPZ E&P, has license contracts for oil and gas exploration and production covering a total of approximately 2.2 million gross (1.9 million net) acres, in four blocks in northwest Peru. The Company’s license contracts cover ownership of the following properties: 51% working interest in Block Z-1 (0.6 million gross acres), 100% working interest in Block XIX (0.5 million gross acres), 100% working interest in Block XXII (0.9 million gross acres) and 100% working interest in Block XXIII (0.2 million gross acres). The Block Z-1 contract was signed in November2001, the Block XIX contract was signed in December2003 and the Blocks XXII and XXIII contracts were signed in November2007.Generally, according to the Organic Hydrocarbon Law No.26221 and the regulations thereunder (the “Organic Hydrocarbon Law” or “Hydrocarbon Law”), the seven-year term for the exploration phase can be extended in each contract by up to an additional three years to a maximum of ten years. However, this exploration extension is subject to government approval and specific provisions of each license contract can vary the exploration phase of the contract as established by the Hydrocarbon Law. The license contracts require the Company to conduct specified activities in the respective blocks during each exploration period in the exploration phase. If the exploration activities are successful, the Company may decide to enter the exploitation phase and the total contract term can extend up to 30 years for oil production and up to 40 years for gas production. In the event a block contains both oil and gas, as is the case in the Company’s Block Z-1, the 40-year term may apply to oil production as well. Additionally, through its wholly-owned subsidiary, SMC Ecuador Inc., a Delaware corporation, and its registered branch in Ecuador, the Company owns a 10% non-operating net profits interest in an oil and gas producing property, Block 2, located in the southwest region of Ecuador (the “Santa Elena Property”). The license agreement and operating agreement covering the property was extended in May 2013 from May 2016 through December 2029. The Company is in the process of developing its Peruvian oil and natural gas resources. The Company entered commercial production for the Block Z-1 in November2010 and produces and sells oil from the Corvina and Albacora fields under the Company’s current sales contracts. The Company completed the installation of the new CX-15 platform in the Corvina field to continue the development of the field. In July 2013 the Company spudded the first development well from the new CX-15 platform. The Company is also appraising the potential oil and natural gas reserves from the A platform in the Albacora field of Block Z-1. Additionally, the Company’s activities in Peru include (i) analysis and evaluation of technical data on its properties, (ii) preparation of the development plans for the properties, (iii) meeting requirements under the license contracts, (iv) procuring equipment for an extended drilling campaign, (v) obtaining all necessary environmental, technical and operating permits, (vi) optimizing current production, (vii) conducting seismic surveys and (viii) obtaining preliminary engineering and design of the power plant and gas processing and delivery facilities. On December 14, 2012, Perupetro S.A (“Perupetro”), a corporation owned by the Peruvian government empowered to become a party in the contracts for the exploration and/or exploitation of hydrocarbons in order to promote these activities in Peru, approved the terms of the amendment to the Block Z-1 license contract to recognize the sale of a 49% participating interest (“closing”) in offshore Block Z-1 to Pacific Rubiales Energy Corp. (“Pacific Rubiales”). Under the terms of the agreements signed on April 27, 2012, the Company (together with its subsidiaries) formed an unincorporated joint venture relationship with a Pacific Rubiales subsidiary, Pacific Stratus Energy S.A., to explore and develop the offshore Block Z-1 located in Peru. Pursuant to the agreements, Pacific Rubiales agreed to pay $150.0 million for a 49% participating interest in Block Z-1 and agreed to fund $185.0 million of the Company’s share of capital and exploratory expenditures in Block Z-1 (“the carry amount”) from the effective date of the Stock Purchase Agreement (“SPA”), January 1, 2012. On December 30, 2012, the Peruvian Government signed the Supreme Decree for the execution of the amendment to the Block Z-1 license contract. 6 Basis of Presentation and Principles of Consolidation The accompanying consolidated financial statements of BPZ Resources, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP” or “U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations. The unaudited consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the interim periods presented on a basis consistent with the annual audited consolidated financial statements. All such adjustments are of a normal, recurring nature . All significant transactions between BPZ and its consolidated subsidiaries have been eliminated. Certain prior period amounts have been reclassified to conform to current year presentation. Results of operations for interim periods are not necessarily indicative of the results of operations that may be expected for the entire year. The balance sheet at December31, 2012 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. These interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2012. The transfer of a 49% participating interest in Block Z-1 to Pacific Rubiales was effective on December 14, 2012 and the entitlement to crude oil production and sharing of joint operating expenditures from that day forward was allocated to each partner. At closing, the sharing of any production or joint operating expenditures prior to that date for 2012 was treated by the parties as an adjustment to the carry amount under the SPA. Use of Estimates The preparation of the consolidated financial statements in accordance with U.S. GAAP requires management to make certain estimates and assumptions. These estimates and assumptions affect the reported amounts of assets, liabilities, revenues and expenses in the consolidated financial statements, and the disclosure of contingent assets and liabilities. Actual results could differ from these estimates. Estimates of crude oil reserves are the most significant of the Company’s estimates. All of the reserves data in this Form 10-Q are estimates. Reservoir engineering is a subjective process of estimating underground accumulations of crude oil and natural gas. There are numerous uncertainties inherent in estimating quantities of proved crude oil and natural gas reserves. The accuracy of any reserves estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. As a result, reserves estimates may be different from the quantities of crude oil and natural gas that are ultimately recovered. Other items subject to estimates and assumptions include the carrying amounts of property and equipment, asset retirement obligations, derivatives and deferred income tax assets. Management evaluates estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic and commodity price environment. Current credit market conditions combined with volatile commodity prices have resulted in increased uncertainty inherent in such estimates and assumptions. As future events and their effects cannot be determined accurately, actual results could differ significantly from management’s estimates. Reclassification Certain reclassifications have been made to the 2012 consolidated financial statements to conform to the 2013 presentation. These reclassifications were not material to the accompanying consolidated financial statements. Summary of Significant Accounting Policies The Company has provided a summary discussion of significant accounting policies, estimates and judgments in Note-1 to the Notes to Consolidated Financial Statements included in its Annual Report on Form10-K for the year ended December31, 2012. These interim financial statements should be read in conjunction with the consolidated audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2012. Recent Accounting Pronouncements On August 22, 2012, the Securities and Exchange Commission (“SEC”) adopted rules mandated by the Dodd-Frank Act requiring entities who file reports with the SEC and commercially develop oil, natural gas or liquids (“resource extraction issuers”) to disclose certain payments made to the U.S. government and foreign governments. The rules provided guidance on the types of payments and information about payments that must be disclosed. The rules required a resource extraction issuer to disclose the information annually by filing a new form with the SEC (Form SD) no later than 150 days after the end of its fiscal year. A resource extraction issuer would have been required to comply with the new rules for fiscal years ending after September 30, 2013. As a result, beginning in 2014, the rules would have required the Company to annually provide information about the type and total amount of payments made for each project related to the commercial development of oil, natural gas, or minerals, and the type and total amount of payments made to each government. There would have been no impact on the Company's financial position and results of operations, but the new rules would have required additional disclosures in future filings. 7 However, on July 2, 2013, the District Court for the District of Columbia vacated the SEC’s rule requiring resource extraction issuers to disclose payments made to the U.S. government and foreign governments and has ordered the SEC to conduct further proceedings before enacting a new rule. The SEC may appeal the decision to the Circuit Court of Appeals for the District of Columbia. It is not yet entirely clear if the SEC will ultimately be required to rewrite the rule, or when a final rule will be effective. While the result of the decision is that the SEC’s rule requiring resource extraction issuers to disclose payments made to the U.S. government and foreign governments is no longer effective, a rule in some form must be promulgated by the SEC to implement, though the information that is ultimately required to be made public may be more limited. Note 2 — Divestiture On April 27, 2012, the Company and Pacific Rubiales (together with its subsidiaries) executed a SPA under which the Company formed an unincorporated joint venture relationship with Pacific Rubiales to explore and develop the offshore Block Z-1 located in Peru. Pursuant to the SPA, Pacific Rubiales agreed to pay $150.0 million for a 49% participating interest in Block Z-1 and agreed to fund $185.0 million of the Company’s share of capital and exploratory expenditures in Block Z-1 from the effective date of the SPA, January 1, 2012. In order to finalize the joint venture, Peruvian governmental approvals were needed to allow Pacific Rubiales to become a party to the Block Z-1 License Contract. Until the required approvals were obtained, Pacific Rubiales provided the Company a $65.0 million down payment on the purchase price and other funds which the Company initially accounted for as loans to continue to fund the Company’s Block Z-1 capital and exploratory activities. These amounts were reflected as long-term debt prior to closing the transaction. On December 14, 2012, Perupetro approved the terms of the amendment to the Block Z-1 license contract to recognize the sale of a 49% participating interest in offshore Block Z-1 to Pacific Rubiales. The Company and Pacific Rubiales waived and modified certain contract conditions in order to close the transaction. On December 30, 2012, the Peruvian Government signed the Supreme Decree for the execution of the amendment to the Block Z-1 license contract. At closing, Pacific Rubiales exchanged certain loans along with an additional $85.0 million, plus any other amounts due to the Company or from the Company under the SPA, for the interests and assets obtained from the Company under the SPA and under the Block Z-1 License Contract. Proceeds of $150.0 million (less transaction costs of $5.7 million) less the net book value of the assets resulted in a gain on the sale that was recognized as a component of operating and administrative expenses in connection with the closing of $26.9 million. Due to certain tax benefits resulting from the sale, the after tax gain was $31.1 million. The transaction provided for an adjustment based upon the collection of revenues ($56.1 million) and the payment of expenses ($32.6 million) and income taxes ($5.2 million) attributable to the properties that took place after an effective date of January 1, 2012 and prior to the closing date which was December 14, 2012. These amounts were considered settled by adjusting down by $18.3 million the unused portion of the agreed carry amount of $185.0 million by Pacific Rubiales for the Company’s share of capital and exploratory expenditures in Block Z-1. The June 30, 2013 and December 31, 2012 carry amounts were $112.0 million and $126.3 million, respectively. At June 30, 2013 and December 31, 2012, the Company reflected $19.9 million as other current liabilities and $20.8 million as other non-current liabilities for exploratory expenditures related to Block Z-1 under funding by Pacific Rubiales of the exploratory expenditures in Block Z-1 incurred in 2012. This amount will be settled by the Company and Pacific Rubiales under the terms of the SPA. Note 3 — Receivables, Accounts Payable and Accrued Liabilities Accounts Receivable The Company’s accounts receivable amounts include receivables from oil sales. Also included in accounts receivable are amounts due from the Company’s joint venture partner. The June 30, 2013 and December 31, 2012 accounts receivable amounts were $8.6 million and $24.5 million, respectively. At June 30, 2013 and December 31, 2012, accounts receivable included $4.4 million and $15.9 million, respectively, from the Company’s joint venture partner. 8 Income Taxes Receivable and Current Income Taxes Payable The Company’s June 30, 2013 and December 31, 2012 income tax receivable amounts were $1.8 million and none, respectively. The June 30, 2013 and December 31, 2012 current income taxes payable amounts were none and $10.5 million, respectively. Value-Added Tax Receivable Value-added tax (referred to as “IGV” in Peru) is generally imposed on goods and services at a rate of 18% effective March 2011 and was 19% in previous periods. The Company is recovering its IGV receivable with IGV payables associated with oil sales under the normal IGV recovery process. Under the SPA and carry agreement entered into with Pacific Rubiales related to the sale of a 49% participating interest in Block Z-1, Pacific Rubiales funded the IGV incurred for 100% of the capital and exploratory expenditures of Block Z-1. Upon closing of the transaction, the IGV balance related to this funding was transferred to Pacific Rubiales along with their respective share of assets. See Note-2, “Divestiture.” Activity related to the Company’s value-added tax receivable for the six months ended June 30, 2013 and the year ended December31, 2012 is as follows: June 30, December 31, (in thousands) Value-added tax receivable as of the beginning of the period $ 21,784 $ 24,720 IGV accrued related to expenditures during period 7,445 67,846 IGV reduced related to sale of oil during period ) ) IGV related to the sale of a 49% participating interest in Block Z-1 - ) Value-added tax receivable as of the end of the period $ 16,295 $ 21,784 Current portion of value-added tax receivable as of the end of the period $ 14,817 $ 20,569 Long-term portion of value-added tax receivable as of the end of the period $ 1,478 $ 1,215 See Note-5, “Prepaid and Other Current Assets and Other Non-Current Assets” for further information on the long-term portion of the value-added tax receivable. Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities consist mainly of accounts payable and accrued liabilities related to costs for which goods and services have been received in support of the Company’s oil and gas operations, including drilling operations, seismic, lease operating costs, and amounts payable to the Company’s joint venture partner. The June 30, 2013 and December 31, 2012 accounts payable amounts were $40.7 million and $22.0 million, respectively. At June 30, 2013 and December 31, 2012, accounts payable included $35.5 million and $4.4 million, respectively, due to the Company’s joint venture partner. The June 30, 2013 and December 31, 2012 accrued liabilities amounts were $19.2 million and $34.0 million, respectively. Note 4 — Inventory Inventories consist primarily of crude oil, tubular goods, accessories and spare parts for production equipment, stated at the lower of average cost or market. The Company maintains crude oil inventories in storage vessels until the inventory quantities are at a sufficient level to make a delivery to the refinery in Talara, Peru. Oil inventory is stated at the lower of average cost or market value. Cost is determined on a weighted average basis based on production costs. 9 Below is a summary of inventory as of June 30, 2013 and December31, 2012: June 30, December 31, (in thousands) Tubular goods, accessories and spare parts $ 18,709 $ 18,343 Crude oil 1,360 1,508 Inventory $ 20,069 $ 19,851 June 30, December 31, Crude oil (barrels) 17,020 17,876 Crude oil (cost per barrel) $ 79.93 $ 84.34 Note 5 — Prepaid and Other Current Assets and Other Non-Current Assets Below is a summary of prepaid and other current assets as of June 30, 2013 and December31, 2012: June 30, December 31, (in thousands) Prepaid expenses and other $ 9,734 $ 4,538 Prepaid insurance 1,027 441 Insurance receivable 755 755 Prepaid and other current assets $ 11,516 $ 5,734 Prepaid and other current assets are primarily related to prepayments for drilling services, equipment rental, material procurement and deposits that are primarily rent deposits related to the Company’s offices in Houston and Peru. Prepaid insurance consists of premiums related to the Company’s operations as well as general liability and directors’ and officers’ insurance policies. The insurance receivable is related to an incident that occurred in the third quarter of 2011 where, while in the process of moving certain equipment from the A platform in Albacora to the CX-11 platform in Corvina using third parties, certain equipment was damaged. The Company expects to recover the receivable amount from either the third parties or its insurance carrier. Below is a summary of other non-current assets as of June 30, 2013 and December31, 2012: June 30, December 31, (in thousands) Debt issue costs, net $ 3,723 $ 4,768 Value-added tax receivable 1,478 1,215 Other non-current assets $ 5,201 $ 5,983 Debt issue costs, net consist of direct transaction costs incurred by the Company in connection with its debt raising efforts less the amortization of the debt issuance costs to date. In May 2013, the Company prepaid the remaining principal balance on the $75.0 million secured debt facility and amended and restated the $40.0 million secured debt facility (which had been repaid by scheduled principal repayments to $25.5 million) by increasing the facility size and borrowing an additional $14.5 million. In 2012, the Company prepaid $40.0 million on the $75.0 million secured debt facility and amended both the $75.0 million secured debt facility and $40.0 million secured debt facility. The debt issue costs associated with those agreements were modified in accordance with Accounting Standard Codification (“ASC”) Topic 470 as follows: Prior to the May 2012 $40.0 million prepayment on the $75.0 million secured debt facility, the original debt issue costs of $4.4 million had an unamortized balance of $2.8 million. Approximately 53% of the remaining debt issue costs related to the $75.0 million secured debt facility were expensed ($1.5 million) when the Company prepaid 53% of the principal balance in May 2012. In addition, the Company added $1.1 million of debt issue costs incurred with the fourth amendment to the remaining debt issue costs of $1.3 million as the amendment was not considered a substantial modification of debt. In May 2013, the Company prepaid the remaining principal balance on the $75.0 million secured debt facility and, accordingly, expensed the remaining $1.4 million of unamortized debt issue costs. 10 Prior to the May 2013 amendment and restatement of the $40.0 million secured debt facility, there were $0.6 million of unamortized debt issue costs. In the amendment and restatement of the $40.0 million secured debt facility (which had been repaid by scheduled principal repayments to $25.5 million) associated with the increase in the facility size and borrowing an additional $14.5 million, the Company added $1.8 million of debt issue costs incurred to the remaining unamortized debt issue costs of $0.6 million. The amendment and restatement was not considered a substantial modification of debt. The $2.4 million of debt issue costs will be amortized to expense over the remaining term of the $40.0 million secured debt facility, ending in January 2015, using the effective interest method. The Company incurred $4.8 million of original debt issue costs associated with $170.9 million of convertible notes due 2015 (the “2015 Convertible Notes”).The debt issue costs are being amortized over the life of the 2015 Convertible Notes, using the effective interest method. The following table is the amount of debt issue costs amortized into interest expense for the three and six months ended June 30, 2013 and 2012: Three Months Ended June 30, Six Months Ended June 30, (in thousands) Amortization of debt issue costs $ 740 $ 736 $ 1,418 $ 1,645 $ 740 $ 736 $ 1,418 $ 1,645 For further information regarding the Company’s debt, see Note-10, “Debt.” At June 30, 2013 and December 31, 2012, the Company classified $1.5 million and $1.2 million, respectively, of its value-added tax receivable balance as a long-term asset as it believed it would take longer than one year to receive the benefit of this portion of the value-added tax receivable. For further information see Note-3, “Receivables, Accounts Payable and Accrued Liabilities.” Note 6 — Property, Equipment and Construction in Progress Below is a summary of property, equipment and construction in progress as of June 30 , 2013 and December31, 2012: June 30, December 31, (in thousands) Construction in progress: Power plant and related equipment $ 78,198 $ 73,958 Platforms and wells 15,158 15,611 Pipelines and processing facilities 3,015 11,784 Other 1,869 1,689 Producing properties (successful efforts method of accounting) 141,219 141,219 Producing equipment 36,770 27,758 Barge and related equipment 53,525 53,425 Office equipment, leasehold improvements and vehicles 9,309 9,249 Accumulated depletion, depreciation and amortization ) ) Property, equipment and construction in progress, net $ 228,239 $ 238,557 11 The Company follows the “successful efforts” method of accounting for its costs of acquisition, exploration and development of oil and gas properties. Under this method, oil and gas lease acquisition costs and intangible drilling costs associated with exploration efforts that result in the discovery of proved reserves and costs associated with development drilling, whether or not successful, are capitalized when incurred. Capitalized costs of producing crude oil and natural gas properties, along with support equipment and facilities, are amortized to expense by the unit-of-production method based on proved developed crude oil reserves on a field-by-field basis. Certain costs of exploratory wells are capitalized pending determinations that proved reserves have been found. Exploratory well costs continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and the Company is making sufficient progress assessing the reserves and the economic and operating viability of the project. If the determination is dependent upon the results of planned additional wells and required capital expenditures to produce the reserves found, the drilling costs will be capitalized as long as sufficient reserves have been found to justify completion of the exploratory well and the additional wells are underway or planned. All costs related to unsuccessful exploratory wells are expensed when such wells are determined to be non-productive. In January 2013, the Company made a change in estimate in depreciating producing equipment. The Company changed to the unit-of-production method from a straight-line five-year life of calculating depreciation because it more accurately matches the costs of production equipment to the Company’s oil production. If the Company had continued using a straight-line five-year life, depreciation, depletion and amortization expense would have been $0.3 and $0.5 million higher, respectively, for the three and six months ended June 30, 2013. The property, equipment and construction in progress, net amounts at June 30, 2013 and December 31, 2012 reflect the sale of a 49% participating interest in Block Z-1. Exploratory well costs capitalized greater than one year after completion of drilling were $6.6 million as of June 30, 2013, and December 31, 2012. The exploratory well costs relate to the CX11-16X gas well that was drilled in 2007, which tested sufficient quantities of gas and is currently shut-in until such time as a market is established for selling the gas. The Company plans to use the gas from the CX11-16X well for its gas-to-power project. See Note-19, “Commitments and Contingencies” for further information on the gas-to-power project. During the six months ended June 30, 2013, the Company incurred capital expenditures of approximately $5.4 million primarily associated with its development of gas-fired power generation of electricity for sale in Peru. The capital expenditures added were approximately $4.2 million of costs to the power plant, which primarily consisted of capitalized interest of $3.9 million, and approximately $1.2 million related to other capitalized costs, which included capitalized interest of $1.1 million and $0.1 million of information technology investment. The transfer of a 49% participating interest in Block Z-1 to Pacific Rubiales was effective on December 14, 2012. Pursuant to the carry agreement, Pacific Rubiales provided funding for capital expenditures for Block Z-1 of $20.8 million for the six months ended June 30, 2013. These capital expenditures were primarily related to the costs incurred in the design, fabrication, installation and pipeline connections related to the CX-15 platform of approximately $11.2 million and approximately $6.4 million related to the CX-15 development drilling program. The following table is the amount of interest expense and depreciation expense capitalized to construction in progress for the three and six months ended June 30, 2013 and 2012: Three Months Ended June 30, Six Months Ended June 30, (in thousands) Interest expense capitalized $ 2,372 $ 3,760 $ 4,991 $ 6,732 Depreciation expense capitalized - 3 $ - $ 5 Note 7 — Asset Retirement Obligation An obligation related to the future plug and abandonment of the producing oil wells in the Corvina and Albacora fields and the Pampa la Gallina well in Block XIX has been recorded in accordance with the provisions of ASC Topic 410, “Asset Retirement and Environmental Obligations.” ASC 410-20 requires that an asset retirement obligation (“ARO”) associated with the retirement of a tangible long-lived asset be recognized as a liability in the period in which it is incurred and becomes determinable. Under this method, when liabilities for dismantlement and abandonment costs, excluding salvage values, are initially recorded, the carrying amount of the related oil and natural gas properties is increased. The fair value of the ARO asset and liability is measured using expected future cash outflows discounted at the Company’s credit-adjusted risk-free interest rate. Accretion of the liability is recognized each period using the interest method of allocation, and the capitalized cost is depleted using the units of production method. Should either the estimated life or the estimated abandonment costs of a property change materially upon the Company’s periodic review, a new calculation is performed using the same methodology of taking the abandonment cost and inflating it forward to its abandonment date and then discounting it back to the present using the Company’s credit-adjusted-risk-free rate. The carrying value of the ARO is adjusted to the newly calculated value, with a corresponding offsetting adjustment to the asset retirement cost. 12 Activity related to the Company’s ARO for the six months ended June 30, 2013 and the year ended December31, 2012 is as follows: June 30, December 31, (in thousands) ARO as of the beginning of the period $ 2,708 $ 1,304 Liabilities settled during period - ) Accretion expense 114 89 Revisions in estimates during period - 3,408 ARO as of the end of the period $ 2,822 $ 2,708 The 2012 revisions in estimates are due to the shift in timing of cash flows associated with expected payment of the ARO liability. As the Company revised the estimated costs in 2012, the present value of the liabilities was adjusted and, as a result, the Company adjusted both the liability and capitalized asset by approximately $3.4 million, in accordance with ASC Topic 410. Liabilities settled in 2012 include $2.1 million related to the sale of a 49% participating interest in Block Z-1. Note 8 — Investment in Ecuador Property The Company has a 10% non-operating net profits interest in the Santa Elena Property. The Company accounts for this investment under the cost method and records its share of cash received or paid as other income or expense. Since the Company’s investment represents ownership of an oil and gas property, which is a depleting asset, the Company is amortizing the cost of the investment on a straight-line basis over the remaining term of the agreement which expires in December 2029. Below is a summary reflecting the Company’s income (loss) from the investment in the Ecuador property for the three and six months ended June 30, 2013 and 2012, respectively, and the investment in the Ecuador property at June 30, 2013 and December 31, 2012, respectively. Three Months Ended June 30, Six Months Ended June 30, (in thousands) Distributions received from investment in Ecuador property $ 250 $ - $ 250 $ - Amortization of investment in Ecuador property ) Income (loss) from investment in Ecuador property, net $ 216 $ ) $ 169 $ ) June 30, December 31, (in thousands) Investment in Ecuador property, net $ 551 $ 632 13 Note 9 — Restricted Cash and Performance Bonds Below is a summary of restricted cash as of June 30, 2013 and December31, 2012: June 30, December 31, (in thousands) Performance bonds totaling $5.7 million for properties in Peru $ 3,460 $ 3,338 Insurance bonds for import duties related to a construction vessel - 825 Performance obligations and commitments for the gas-to power site 650 650 Secured letters of credit 250 259 $75.0 million secured debt facility - 35,000 $40.0 million secured debt facility 4,759 32,727 Unsecured performance bond totaling $0.2 million for office lease agreement - - Restricted cash $ 9,119 $ 72,799 Current portion of restricted cash as of the end of the period $ 5,010 $ 25,129 Long-term portion of restricted cash as of the end of the period $ 4,109 $ 47,670 The $75.0 million secured debt facility entered into by the Company in July 2011 required the Company to establish a $2.5 million debt service reserve account during the first 15 months the debt facility was outstanding. After the first 15-month period, the Company was required to keep a balance in the debt service reserve account equal to the aggregate amount of principal and interest due on the next quarterly repayment date. The requirement was subsequently amended subject to the closing of the sale of a 49% participating interest in Block Z-1 to require the funding of the debt service reserve account related to the $75.0 million secured debt facility in the amount of outstanding principal. The remaining principal balance related to the $75.0 million secured debt facility was repaid in May 2013 utilizing the funds in the debt service reserve account related to this debt facility, bringing both the current and non-current balances to zero at June 30, 2013. The restricted cash related to the current and non-current portion of the $75.0 million secured debt financing was $9.5 million and $25.5 million, respectively, at December 31, 2012. The $40.0 million secured debt facility entered into by the Company in January 2011 required the Company to establish a $2.0 million debt service reserve account during the first 18-month period and, thereafter, the Company must have maintained a balance in the debt service reserve account equal to the aggregate amount of payments of principal and interest on the $40.0 million secured debt facility due immediately on the succeeding principal repayment date. The requirement was amended subject to the closing of the sale of a 49% participating interest in Block Z-1 to require the funding of the debt service reserve account related to the $40.0 million secured debt facility in the amount of outstanding principal. The requirement was subsequently changed when the Company amended and restated the $40.0 million secured debt facility in May 2013 to maintaining a balance in the debt service reserve account equal to the aggregate amount of payments of principal and interest on the $40.0 million secured debt facility due immediately on the succeeding principal repayment date. The restricted cash related to the current and non-current portion of the $40.0 million secured debt financing was $4.8 million and none, respectively, at June 30, 2013. The restricted cash related to the current and non-current portion of the $40.0 million secured debt financing was $14.5 million and $18.2 million, respectively, at December 31, 2012. All of the performance and insurance bonds are issued by Peruvian banks and their terms are governed by the corresponding license contracts, customs laws, credit agreements, legal requirements or rental practices. 14 Note 10 — Debt At June 30, 2013 and December31, 2012, debt consisted of the following: June 30, December 31, (in thousands) $170.9 million Convertible Notes, 6.5%, due March 2015, net of discount of ($13.8) million at June 30, 2013 and ($17.4) million at December 31, 2012 $ 157,132 $ 153,479 $75.0 million Secured Debt Facility, 3-month LIBOR plus 9%, due July 2015 - 35,000 $40.0 million Secured Debt Facility, 3-month LIBOR plus 8%, due January 2015 40,000 32,727 197,132 221,206 Less: Current maturity of long-term debt 17,000 24,046 Long-term debt, net $ 180,132 $ 197,160 $170.9 million Convertible Notes due 2015 During the first quarter of 2010, the Company closed on a private offering for an aggregate of $170.9 million of convertible notes due 2015. The 2015 Convertible Notes are the Company’s general senior unsecured obligations and rank equally in right of payment with all of the Company’s other existing and future senior unsecured indebtedness. The 2015 Convertible Notes are effectively subordinate to all of the Company’s secured indebtedness to the extent of the value of the assets collateralizing such indebtedness. The 2015 Convertible Notes are not guaranteed by the Company’s subsidiaries. The interest rate on the 2015 Convertible Notes is 6.50% per year with interest payments due on March1 st and September1 st of each year. The 2015 Convertible Notes mature with repayment of $170.9 million (assuming no conversion) due on March1, 2015. The initial conversion rate of 148.3856 shares per $1,000 principal amount (equal to an initial conversion price of approximately $6.74 per share of common stock) was adjusted on February 3, 2011 in accordance with the terms of the Indenture. As a result, the conversion rate and conversion price changed to 169.0082 and $5.9169, respectively. Upon conversion, the Company must deliver, at its option, either (1)a number of shares of its common stock determined as set forth in the Indenture, (2)cash, or (3)a combination of cash and shares of its common stock. Holders may convert their 2015 Convertible Notes at their option at any time prior to the close of business on the second business day immediately preceding the maturity date under any of the following circumstances: (1)during any fiscal quarter (and only during such fiscal quarter) commencing after March31, 2010, if the last reported sale price of the Company’s common stock is greater than or equal to 130% of the conversion price of the 2015 Convertible Notes for at least 20 trading days in the period of 30 consecutive trading days ending on the last trading day of the preceding fiscal quarter; (2)prior to January1, 2015, during the five business-day period after any ten consecutive trading-day period in which the trading price of $1,000 principal amount of the 2015 Convertible Notes for each trading day in the measurement period was less than 97% of the product of the last reported sale price of the Company’s common stock and the conversion rate on such trading day; (3)if the 2015 Convertible Notes have been called for redemption; or (4)upon the occurrence of one of a specified number of corporate transactions. Holders may also convert the 2015 Convertible Notes at their option at any time beginning on February1, 2015, and ending at the close of business on the second business day immediately preceding the maturity date. As of February3, 2013, the Company may redeem for cash all or a portion of the 2015 Convertible Notes at a redemption price of 100% of the principal amount of the notes to be redeemed plus any accrued and unpaid interest to, but not including, the redemption date, plus a “make-whole” payment if: (1)for at least 20 trading days in any consecutive 30 trading days ending within 5 trading days immediately before the date the Company mails the redemption notice, the “last reported sale price” of its common stock exceeded 175% of the conversion price in effect on that trading day, and (2)there is no continuing default with respect to the notes that has not been cured or waived on or before the redemption date. 15 If the Company experiences any one of certain specified types of corporate transactions, holders may require the Company to purchase all or a portion of their 2015 Convertible Notes. Any repurchase of the notes pursuant to these provisions will be for cash at a price equal to 100% of the principal amount of the notes to be purchased plus any accrued and unpaid interest to, but excluding, the purchase date. The indenture agreement contains customary terms and covenants and events of default, the occurrence and continuation of which could result in the acceleration of amounts due under the 2015 Convertible Notes. Net proceeds from the sale of the 2015 Convertible Notes, after deducting the discounts and commissions and any offering expenses payable by the Company, were approximately $164.9 million. The initial purchaser received commissions of approximately $5.5 million in connection with the sale and the Company incurred approximately $0.6 million of direct expenses in connection with the offering. The Company used the net proceeds for general corporate purposes, including capital expenditures and working capital, reduction or refinancing of debt, and other corporate obligations. The Company accounts for the 2015 Convertible Notes in accordance with ASC Topic 470, “Debt”, as it pertains to accounting for convertible debt instruments that maybe settled in cash upon conversion (including partial cash settlement). Under the accounting guidance, convertible debt instruments that may be settled entirely or partially in cash upon conversion are required to be separated into liability and equity components, with the liability component amount determined in a manner that reflects the issuer’s non-convertible debt borrowing rate. The value assigned to the liability component is determined by measuring the fair value of a similar liability that does not have an equity conversion feature. The value assigned to the equity component is determined by deducting the fair value of the liability component from the initial proceeds. The excess of the principal amount of the liability component over its carrying amount (the non-cash discount) is amortized to interest cost using the effective interest method over the term of the debt agreement. In addition, transaction costs incurred that directly relate to the issuance of convertible debt instruments must be allocated to the liability and equity components in proportion to the allocation of proceeds and accounted for as debt issuance costs and equity issuance costs, respectively. The Company estimated its non-convertible borrowing rate at the date of issuance of the 2015 Convertible Notes to be 12%. The 12% non-convertible borrowing rate represented the borrowing rate of similar companies with the same credit quality as the Company and was obtained through a quote from the initial purchaser. Using the income method and discounting the principal and interest payments of the 2015 Convertible Notes using the 12% non-convertible borrowing rate, the Company estimated the fair value of the $170.9 million 2015 Convertible Notes to be approximately $136.3 million with the discount being approximately $34.6 million. The discount is being amortized as non-cash interest expense over the life of the notes using the effective interest method. In addition, the Company allocated approximately $4.8 million of the $6.1 million of fees and commissions as debt issue costs that are being amortized as non-cash interest expense over the life of the notes using the effective interest method. The remaining $1.3 million of fees and commissions were treated as transaction costs associated with the equity component. The following table is the estimated remaining cash payments including interest payments related to the 2015 Convertible Notes, assuming no conversion (in thousands): Year $ 5,556 11,111 176,493 Total estimated remaining cash payments related to the 2015 Convertible Notes $ 193,160 The Company evaluated the 2015 Convertible Notes agreement for potential embedded derivatives, noting that the conversion feature and make-whole provisions did not meet the embedded derivative criteria as set forth in ASC Topic 815, “Derivatives and Hedging”. Therefore, no additional amounts have been recorded for those items. As of June 30, 2013, the net amount of $157.1 million includes the $170.9 million of principal reduced by $13.8 million of the remaining unamortized discount. The net amount of the equity component is $33.3 million, which includes the initial discount of $34.6 million reduced by $1.3 million of direct transaction costs. The remaining unamortized discount of $13.8 million will be amortized into interest expense, using the effective interest method, over the remaining life of the loan agreement, whose term expires in March2015. At June 30, 2013, using the conversion rate of 169.0082 shares per $1,000 principal amount of the 2015 Convertible Notes, if the $170.9 million of principal were converted into shares of common stock, the notes would convert into approximately 28.9 million shares of common stock. As of June 30, 2013, there is no excess if-converted value to the holders of the 2015 Convertible Notes as the price of the Company’s common stock at June 30, 2013, $1.79 per share, is less than the conversion price. 16 For the three and six months ended June 30, 2013, the annual effective interest rate on the 2015 Convertible Notes, including the amortization of debt issue costs, was approximately 12.6%. The following table is the amount of interest expense related to the 2015 Convertible Notes, disregarding capitalized interest considerations, for the three and six months ended June 30, 2013 and 2012: Three Months Ended June 30, Six Months Ended June 30, (in thousands) Interest expense related to the contractual interest coupon $ 2,777 $ 2,777 $ 5,555 $ 5,555 Amortization of debt discount expense 1,862 1,656 3,653 3,251 Amortization of debt issue costs 250 238 495 473 Interest expense related to the 2015 Convertible Notes $ 4,889 $ 4,671 $ 9,703 $ 9,279 $75.0 Million Secured Debt Facility On July 6, 2011, the Company and its subsidiaries entered into a credit agreement with Credit Suisse and other parties (collectively the “lenders”), where the lenders agreed to provide a $75.0 million secured debt facility in two loan tranches to the Company’s subsidiary, BPZ E&P. The full amount available under the $75.0 million secured debt facility was drawn down by the Company on July 7, 2011. In April 2012, the Company and the lenders amended the terms of the $75.0 million secured debt facility and in May 2012, the Company prepaid $40.0 million of the principal balance of the $75.0 million secured debt facility. In May 2013, the Company prepaid the remaining principal balance of the $75.0 million secured debt facility. Proceeds from the $75.0 million secured debt facility were utilized to pay certain fees and expenses under the $75.0 million secured debt facility, to fund a debt service reserve account under the $75.0 million secured debt facility, to reimburse certain affiliates of BPZ E&P for up to $14.0 million of capital and exploratory expenditures incurred by them in connection with the development of Block Z-1 and up to $6.0 million of capital and exploratory expenditures incurred by them in connection with the development in Block XIX in northwest Peru, and to finance BPZ E&P’s capital and exploratory expenditures in connection with the development of Block Z-1. As a result of the prepayment of the remaining principal balance during the second quarter of 2013, the Company incurred $2.4 million of fees and a prepayment premium. The $2.4 million in fees and prepayment premium were recognized as a “Loss on extinguishment of debt” in the Consolidated Statement of Operations. Approximately $1.4 million representing the remaining unamortized debt issue costs loan was expensed as a “Loss on extinguishment of debt” in the Consolidated Statement of Operations when the Company prepaid the remaining principal. For further information on debt issue costs see Note-5, “Prepaid and Other Current Assets and Other Non-Current Assets.” As a result of the prepayment and amendment during the second quarter of 2012, the Company incurred $5.8 million of fees and a prepayment premium and $1.1 million of debt issue costs. The $5.8 million in fees and prepayment premium were recognized as a “Loss on extinguishment of debt” in the Consolidated Statement of Operations, of which 25% was paid at the time of the amendment and prepayment and 25% was paid at the time of each of the next three quarterly interest payment dates ending in January 2013. Approximately $1.5 million of the remaining $2.8 million of unamortized debt issue costs associated with the initial loan was expensed as a “Loss on extinguishment of debt” in the Consolidated Statement of Operations when the Company prepaid $40.0 million of principal. For further information on debt issue costs see Note-5, “Prepaid and Other Current Assets and Other Non-Current Assets.” The $75.0 million secured debt facility, as amended, provides for an ongoing fee through July 2014 payable by BPZ E&P to the lenders, of the performance based arranger fee (the “Performance Based Arranger Fee”) whose amount is determined by the change in the price of Brent crude oil at inception of the loans and the price at each principal repayment date in accordance with the original loan principal repayment dates, subject to a 12% ceiling of the original principal amount borrowed. For further information on the Performance Based Arranger Fee, see Note-11, “Derivative Financial Instruments” and Note
